          Case 2:17-cv-02558-GMN-PAL Document 25 Filed 03/14/19 Page 1 of 2



1    Jorge A. Ramirez, Esq.
     Nevada Bar No. 6787
2    Douglas M. Rowan, Esq.
     Nevada Bar No. 4736
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
4    Las Vegas, NV 89101
     (702) 727-1400; FAX (702) 727-1401
5    Jorge.Ramirez@wilsonelser.com
     Douglas.Rowan@wilsonelser.com
6    Attorneys for Defendants
7                                   UNITED STATES DISTRICT COURT
8                                           DISTRICT OF NEVADA
9    GENEVIEVE DICKINSON, an individual,                      No. 2:17-cv-02558-GMN-PAL
10                   Plaintiff,                               JOINT STATUS REPORT
11   v.
12   GGP MEADOWS MALL, LLC.; MILLARD
     MALL SERVICES, INC.; DOES 1 through 100;
13   and ROE CORPORATION 101 through 200,
     inclusive,
14
                     Defendants,
15

16           Plaintiff Genevieve Dickinson (“Plaintiff”), by and through her attorneys of record, Scott L.
17   Poisson, Esq. and Brandon C. Verde, Esq., of BERNSTEIN & POISSON, and Defendant GGP
18   Meadows Mall, LLC and Millard Mall Services, Inc. by and through its attorneys of record, Jorge A.
19   Ramirez, Esq. and Douglas M. Rowan, Esq., of the law firm of WILSON, ELSER, MOSKOWITZ,
20   EDELMAN & DICKER LLP, submit this Joint Status Report regarding the status of the dismissal of
21   this matter.
22           The parties reached a settlement of this matter at an October 31, 2018 settlement conference.
23   Plaintiff filed a Chapter 7 Bankruptcy Case in the United States Bankruptcy Court, District of
24   Nevada (Case No. 18-16998-btb) on November 28, 2018. On December 14, 2018, the Court ordered
25   the parties to either file a stipulation to dismiss or a joint status report advising the Court of the status
26   of dismissal by March 14, 2019 (ECF No. 23).
27           The Bankruptcy Trustee has indicated that he will not object to the instant settlement funds
28   being exempt from the bankruptcy estate or claim any of the funds. However, the settlement funds

     1430493v.1
        Case 2:17-cv-02558-GMN-PAL Document 25 Filed 03/14/19 Page 2 of 2




1    still remain an asset of the bankruptcy estate and cannot be distributed until approval is obtained
2    from the Bankruptcy Court. Until the Bankruptcy Court approves distribution of the settlement
3    funds, the parties cannot complete the settlement or dismiss the pending litigation. The parties
4    request an additional ninety days in which to file a stipulated dismissal.
5
      Dated this 14th day of March, 2019.                    Dated this 14th day of March, 2019.
6

7     BERNSTEIN & POISSON                                    WILSON, ELSER, MOSKOWITZ,
                                                             EDELMAN & DICKER LLP
8
9
       /s/Brandon C. Verde                                   /s/Douglas M. Rowan
10
      Scott L. Poisson Esq.                                  Jorge A. Ramirez, Esq.
11    Nevada Bar No. 10188                                   Nevada Bar No. 6787
      Brandon C. Verde, Esq.                                 Douglas M. Rowan, Esq.
12    Nevada Bar No. 14638                                   Nevada Bar No. 4736
      320 S. Jones Blvd.                                     300 South Fourth Street, 11th Floor
13    Las Vegas, NV 89117                                    Las Vegas, NV 89101
      Attorneys for Plaintiff                                Attorneys for Defendants
14

15

16
          IT IS ORDERED that the parties shall have until June 12, 2019 to file their stipulation
17    for dismissal in this case.

18        Dated: March 20, 2019
19                                                         _________________________________
                                                           Peggy A. Leen
20
                                                           United States Magistrate Judge
21

22

23

24

25

26

27
28
                                                   Page 2 of 2
     1430493v.1
